UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-4983



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


DARREN L. ROBINSON,

                Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.    Thomas E. Johnston,
District Judge. (5:07-cr-00012)


Submitted:   May 29, 2008                     Decided:   June 3, 2008


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jason D. Parmer, PARMER LAW OFFICE, Hinton, West Virginia, for
Appellant. Miller A. Bushong, III, OFFICE OF THE UNITED STATES
ATTORNEY, Beckley, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Darren L. Robinson appeals the 168-month career offender

sentence imposed by the district court after he pled guilty to

distribution of cocaine, in violation of 21 U.S.C. § 841(a)(1)

(2000).        Counsel   has   filed      a    brief   pursuant    to    Anders   v.

California, 386 U.S. 738 (1967), suggesting that the district court

erred by denying Robinson’s motion for a downward departure from

the advisory guideline range.          Counsel states, however, that there

are no meritorious issues before the court.                 Robinson was informed

of his right to file a pro se supplemental brief, but he has not

done so.   We affirm.

           Counsel questions whether the district court erred by

denying the motion for downward departure.                    A district court’s

failure to grant a downward departure is not reviewable unless the

district court was under the mistaken impression that it lacked the

authority to depart.         United States v. Brewer, 520 F.3d 367, 371

(4th Cir. 2008).         Here, there is no evidence that the district

court misunderstood its authority to depart.                 Thus, we decline to

review this claim.

           In accordance with Anders, we have thoroughly reviewed

the   record    and   have   found   no       meritorious    issues     for   appeal.

Accordingly, we affirm the district court’s judgment.                    This court

requires that counsel inform his client, in writing, of his right

to petition the Supreme Court of the United States for further


                                       - 2 -
review.     If the client requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may   move    in   this    court    for   leave   to   withdraw     from

representation.       Counsel’s motion must state that a copy thereof

was served on the client.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the   court    and     argument   would    not   aid    the

decisional process.



                                                                        AFFIRMED




                                      - 3 -